                                                                          FILED
                                                                   U.S. DISTRICT COURT
                                                                       AUGUSTA niV.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                                                   2018 DEC 26 PHli:2l
                                 AUGUSTA DIVISION


SHERECIA WILLIS, Individually             *                      CLERK
                                                                      SO.OIST.Or GA.
and as Next Friend, Parent, and           *
Natural Guardian of Minor Child, *
CW,                                       *
                                          ★


      Plaintiff,

            V.                                            CV 117-015


UNITED STATES OF AMERICA,
et al.,

      Defendants.




                                      ORDER




      Before     the    Court   is   Defendant   United   States    of   America's

motion to stay.         (Doc. 171.)    On December 21, 2018, appropriations

for funding the Department of Justice ("DOJ") and other Federal

Government       operations      lapsed   causing    a     partial       government

shutdown.      Because the DOJ is prohibited from engaging in its

duties - including litigation activities - without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, Defendant United States of

America   seeks     a    stay   of this   action   and    an   extension    of all

deadlines.       Upon due consideration, the motion to stay (Doc. 171)

is GRANTED.      This case is hereby STAYED until the DOJ's funding is

restored, and all pending deadlines in this matter, if any, are

extended for the same number of days as the DOJ's lapse in funding.
    ORDER ENTERED at Augusta, Georgia, this          of December,


2018.



                             J. RmB^ HALL,     IEF J^DGE
                             UNITED STATES DISTRICT COURT
                               >UTHERN DISTRICT OF GEORGIA
